Title: To George Washington from Lieutenant Colonel Holtzendorff, 16 August 1777
From: Holtzendorff, Louis-Casimir, baron de
To: Washington, George



Sir!
Philadelphia the 16th of august 1777.at Mistress Sword house Lodge Alley.

My Sincerest Mind to Serve usefully the American United States in my rank, engaged me to require lately of your Excellency that Place of Lt Colonel, now vacant in the Regiment of Baron arendt; But as the Regulations of the advancements in the Corps are contrary to it, in the mean while desiring to be really Serviceable, I have conceived the Project to publish a General Essay upon the King’s of Prussia Tactics.
This essential Work, Effect of my Experience in the Service of my native Country until 1744; of whom I have the honour to adress the Prospectus to Your Excellency, will inable you to judge of my militar Knowledges, and fix the manner of which Your Excellency may employe me afterward.
Being besides very desirous to merit your Suffrage, I beg Your Excellency to permit that my Work can appear under your Protection, and hoping that you will like my homage I’ll expect Your answerd to the End to publish immediately in English the said Prospectus.
In the same time I beg your Excellency to Send me your order for the General of the division, to which you are intended to adhere me, and so soon as I’ll receive my Bagage, which I Expect incessantly, I shall go over to your army. I am with respect Sir, of your Excellency most obedient humble servant

Baron holtzendorff

